In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Vitaliano, J.), dated August 26, 2005, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff established his prima facie entitlement to judgment as a matter of law on the issue of liability by demonstrating that the defendant, who either failed to stop at a stop sign or, upon stopping, failed to yield the right of way to the plaintiffs vehicle, was the sole proximate cause of the accident (see Vehicle and Traffic Law § 1142 [a]; Bongiovi v Hoffman, 18 AD3d 686, 687 [2005]; Willis v Fink, 7 AD3d 519, 520 [2004]; cf. Rossani v Rana, 8 AD3d 548, 549 [2004]). In opposition, the defendant failed to submit evidence sufficient to raise a triable issue of fact (see Bongiovi v Hoffman, supra; Breslin v Rudden, 291 AD2d 471, 472 [2002]; Bolta v Lohan, 242 AD2d 356 [1997]).
Accordingly, the Supreme Court properly granted the motion for summary judgment. Schmidt, J.P., Crane, Santucci and Rivera, JJ., concur.